NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FRANCISCO VERA-LUNA,                            No.    14-73880

                Petitioner,                     Agency No. A200-550-458

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 18, 2019**

Before:      CANBY, TASHIMA, and CHRISTEN, Circuit Judges.

      Francisco Vera-Luna, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law, Cerezo v.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent that deference

is owed to the BIA’s interpretation of the governing statutes and regulations,

Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review for

substantial evidence the agency’s factual findings. Silaya v. Mukasey, 524 F.3d
1066, 1070 (9th Cir. 2008). We deny the petition for review.

      Vera-Luna does not make any arguments challenging the agency’s

dispositive conclusion that his asylum application was untimely and that he failed

to establish any changed or extraordinary circumstances to merit an exception to

the one-year filing deadline. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-

80 (9th Cir. 2013) (issues not specifically raised and argued in a party’s opening

brief are waived).

      The agency did not err in finding that Vera-Luna failed to establish

membership in a cognizable social group. See Reyes v. Lynch, 842 F.3d 1125,

1131 (9th Cir. 2016) (in order to demonstrate membership in a particular group,

“[t]he applicant must ‘establish that the group is (1) composed of members who

share a common immutable characteristic, (2) defined with particularity, and (3)

socially distinct within the society in question.’” (quoting Matter of M-E-V-G-, 26

I. & N. Dec. 227, 237 (BIA 2014))); Delgado-Ortiz v. Holder, 600 F.3d 1148,

                                          2                                      14-73880
1151-52 (9th Cir. 2010) (concluding “returning Mexicans from the United States”

was overbroad and did not constitute a particular social group).

      Substantial evidence supports the agency’s determination that Vera-Luna

failed to otherwise demonstrate a nexus between the harm he fears in Mexico and a

protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an

applicant’s “desire to be free from harassment by criminals motivated by theft or

random violence by gang members bears no nexus to a protected ground”). Thus,

Vera-Luna’s withholding of removal claim fails.

      In light of this disposition, we do not reach Vera-Luna’s remaining

contentions regarding the merits of his asylum and withholding of removal claims.

See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts and agencies

are not required to decide issues unnecessary to the results they reach).

      Substantial evidence also supports the agency’s denial of CAT relief because

Vera-Luna failed to show it is more likely than not that he would be tortured by or

with the consent or acquiescence of the government if returned to Mexico. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                          3                                  14-73880